DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 18, and 52-70 were previously pending in the non-final action mailed on Nov. 19, 2020.  In the response filed on Jan. 12, 2021, claims 18, and 58-70 were amended. Therefore, claims 18, and 52-70 are currently pending and subject to the final action below.

Response to Arguments
Applicant’s arguments, filed Jan. 12, 2021, with respect to claim objection of claims 59-64 have been fully considered and are persuasive.  The claim objection of claim 59-64 has been withdrawn.

Applicant's arguments, filed Jan. 12, 2021, with respect to claims 18-23, and 52-70 under 35 U.S.C. 103(a) have been fully considered but they are moot because the arguments do not apply to the new combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18, and 52-70 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grimes et al. (US PGPUB: 20050114794; Filed Date: Sept. 22, 2004 hereinafter "Grimes") in view Volk et al. (US PGPUB: 20040254958; Filed Date: Sep. 22, 2003 hereinafter "Volk") in view of Tomat et al. (US PGPUB: 20040179115; Filed Date: Mar. 23, 2004 hereinafter "Tomat") and further view of Outlook2003 (Use these five tips to help control Outlook 2003 display e-mail Published Date: Sep. 2004, hereinafter “Outlook2003”)
Regarding independents claim 18, Grimes teaches: A computer-implemented method of presenting content, comprising:
presenting a list of feed content items that were received from a plurality of content feed sources, (Grimes − [0045] FIG. 5, The now menu 112 further comprises an “all” button that if highlighted will display program titles 76 of all content available from the selected buttons 116.)
in response to a user selection of a particular feed content item from a particular content feed source in the list of feed content items, (Grimes − [0049-0050] Fig. 5 and 6 displays a list of available feeds in element 130. Double-clicking on the program title 76 (a content feed title), may cause the program to be displayed (e.g., in a screen on the display device 50.)
a gallery feature in which information about each selected feed content item is presented along with additional feed content items that satisfy predetermined criteria with respect to the selected feed content item, (Grimes − Fig. 4 and 5, [0036] An example program nugget 74 is seen in FIG. 4. The program nugget 74 shown includes various information and data related to a corresponding program. For example, this information and data may comprise a program classification 82. [0063-0069] FIG. 8 is a flowchart illustrating an exemplary method 150 of personalized content management. Filtering the content with one or more content categories 156 preferably comprises the personalized content manager 45 filtering the received content based on received filtering input related to category. For example, the filtering step 156 may include the personalized content manager 45 comparing user selected or default categories to program nugget category data (e.g., program classification 82, program category names 84, and/or program sub-category names 86) found in the received content's program nuggets 74. If the user selected or default category(ies) matches the program nugget category data of certain content (e.g., a program), then the certain content is not filtered out.)
then presenting a full version of the particular feed content item from the particular content feed source in a gallery region without presenting, in the gallery region, other feed content items that satisfy the predetermined criteria with respect to the particular feed content item; (Grimes − [0049-0050] Double clicking on the program title 76 (a content feed title), may cause the program to be displayed (e.g., in a screen on the display device 50)) 
then presenting, in the gallery region, information about the particular feed content item, and particular, additional feed content items that satisfy predetermined criteria with respect to the particular feed content item, comprising, (Grimes − [0051] Referring again to FIGS. 5 and 6, the dynamic GUI 110 also comprises a "Text Specific" data field 134. The Text Specific data field 134 allows the user to further refine the displayed program list. For example, if the user wanted to locate Philadelphia Flyers.RTM. hockey games, it would enter "Philadelphia Flyers" in the Text Specific data field 134 and click the Search button 128. The resultant search will cause the dynamic GUI 110 to display a program list with program titles 76 of programs that had only Philadelphia Flyers.RTM.)
 and, (iii) when the particular feed content item includes a link to content but does not include any other content itself, presenting information corresponding to the particular feed content item and additional feed content items in the list of feed content items that are from other feed content sources. (Grimes − [0051] Referring again to FIGS. 5 and 6, the dynamic GUI 110 also comprises a "Text Specific" data field 134. The Text Specific data field 134 allows the user to further refine the displayed program list. For example, if the user wanted to locate Philadelphia Flyers.RTM. hockey games, it would enter "Philadelphia Flyers" in the Text Specific data field 134 and click the Search button 128. The resultant search will cause the dynamic GUI 110 to display a program list with program titles 76 of programs that had only Philadelphia Flyers.RTM. This extended information preferably includes a program description and a hotlink or hyperlink that provides direct access for retrieval and display or recording (caching) of the content. The other feed sources are different Philadelphia Flyers programs in the program list.)
Grimes continue teach selecting feed content item and displaying the full version of the feed content item (Grimes – [0049-0050]) does not explicitly teaches: after presenting the full version of the particular feed content item in the gallery region, (i) when the particular feed content item is an image, presenting a thumbnail image of the particular feed content item from the particular content feed source and thumbnail images of additional feed content items in the list of feed content items that are from other feed content sources, (ii) when the particular feed content item is a video recording or an audio recording, presenting a playlist of video or audio clips of the particular feed content item and additional feed content items in the list of feed content items that are from other feed content sources,
However, Volk teaches: after presenting the full version of the particular feed content item in the gallery region, (i) when the particular feed content item is an image, presenting a thumbnail image of the particular feed content item from the particular content feed source and thumbnail images of additional feed content items in the list of feed content items that are from other feed content sources, (Volk − [0106] FIG. 8 illustrates the interface when a show has been selected in region 701. The title of the show is displayed in region 801 and thumbnails of available episodes are shown in regions 802-803.)
 (ii) when the particular feed content item is a video recording or an audio recording, presenting a playlist of video or audio clips of the particular feed content item Volk − [0015] In another embodiment, a playlist is created by compiling a data file that contains one or more sequentially placed unique identifiers that identify one or more pieces of content; and allowing the user to access the content out of sequence. [0111] In another embodiment of the invention, it is possible to create playlists related to user preferences. These lists can be either automatically generated based on content provider relationships, or editorially. [0137-0140] For example, a playlist may be automatically generated based on the most popular clips that have been viewed recently or clips that were uploaded onto the system on a certain date or clips as grouped based on any other information or metadata associated therewith. Alternatively, content from a certain category may be automatically grouped into a playlist and when the category is chosen, the playlist will begin to play. One interface used in connection with playlists will now be discussed in reference to FIG. 15.)
Accordingly, it would have been obvious to one or ordinary skill in the art at the time of the invention to have combined Grimes and Volk to obtained a method for organizing and grouping RSS feeds. The method allows multiple feed to be group and organized according to other related content in regards to the feeds metadata. Grimes and Volk are analogous art of solving the problem for grouping and presenting feeds in a simplified form. The motivation to combine allows a friendly experience to the user of displaying multiple feeds in a simplified form.

Grimes and Volk continue to teach toolbars and menu list/items for selecting functions and features in a user interface but does not explicitly teaches: determining 
However, Tomcat teaches: determining that the user has enabled, through a subsequent selection of the user interface control, the gallery feature, (Tomcat – [0177] FIG. 29 is a detailed view of toolbar 196. [0205] Selecting the button 402 provides a display such as that shown in area 192 of FIG. 22. Selecting button 402 is consider enabling the grid feature.)
Accordingly, it would have been obvious to one or ordinary skill in the art at the time of the invention to have combined Grimes, Volk and Tomcat to obtained a method for organizing and grouping digital content. Adding the teaching of Tomcat to include a toolbar menu for switching how media content is viewed under the rationale of “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results”. The ability to apply the known technique being well known within the skill of an ordinary practitioner of graphical user interface art, the results being clearly predictable and having a reasonable expectation of success.

Grimes and Volk continue to teach toolbars and menu list/items for selecting functions and features in a user interface but does not explicitly teaches: determining that a user has previously disabled, through a user selection of a user interface control, then removing the full version of the particular feed content item from presentation in the gallery region,
However, Outlook2003 teaches: determining that a user has previously disabled, through a user selection of a user interface control, a gallery feature Outlook2003 – [page 2] Open view menu, choosing Reading Pane. The reading pane mode is off (disable), turn on the reading pane mode by selecting Right or Bottom.)
then removing the full version of the particular feed content item from presentation in the gallery region, (Outlook2003 – [page 2] Open view menu, choosing Reading Pane. Turning the reading Pane from (Right or Bottom) to Off to remove the reading pane view to disabled.)
Accordingly, it would have been obvious to one or ordinary skill in the art at the time of the invention to have combined Grimes, Volk, Tomcat and Outlook2003 to obtained a method for organizing and grouping digital content. Adding the teaching of Outlook2003 to include a toolbar menu for switching how media content is viewed under the rationale of “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results”. The ability to apply the known technique being well known within the skill of an ordinary practitioner of graphical user interface art, the results being clearly predictable and having a reasonable expectation of success.
Regarding dependents claim 52, Grimes, Volk, Tomcat and Outlook2003 discloses all the features with respect to claim 18 as outlined above.
Grimes teaches: receiving instructions, through a first affordance presented by the client system, to create a user-specified filter or label to be applied against one or more select content feed sources of the plurality of content feed sources or one or more select feed content items of the list of feed content items; (Grimes − [0054-0055] The dynamic GUIs 110 automatically sorted in order of preferences according to an analysis of historical usage accrued in the user’s personal profile (i.e., user profile). The content delivery system 10 preferably tracks the user’s viewing decisions or habits in order to create the user’s personal profile. Alternatively, the user may proactively create and/or modify the user's personal profile. The user may select program type preferences from a list of program types. Likewise, the user may select sub-category and general category preferences from lists of sub-categories and general categories)
applying the user-specified filter thereby removing from inclusion in the list of feed content items, one or more feed content items from the plurality of content feed sources. (Grimes − [0063] FIG. 8 is a flowchart illustrating an exemplary method 150 of personalized content management, preferably performed by the personalized content manager 45, as described above. As shown, the method 150 comprises the steps of: broadband content 152; receiving filtering input 154; filtering the content with one or more content categories 156; filtering the content with one or more content sources 158; sorting the filtered content with the user profile 160; generating a personalized content management interface screen that includes a list of titles of the filtered and sorted content 162; and, determining if user filtering input is received 164, whereby steps 156-164 are repeated if user filtering input is received.)
Regarding dependents claim 53, Grimes, Volk, Tomcat and Outlook2003 discloses all the features with respect to claim 18 as outlined above.
Grimes teaches: obtaining, through a second affordance presented by the client system, a definition of a content feed source in the plurality of content feed sources. (Grimes − [0054-0055] The dynamic GUIs 110 automatically sorted in order of preferences according to an analysis of historical usage accrued in the user’s personal profile (i.e., user profile). The content delivery system 10 preferably tracks the user’s viewing decisions or habits in order to create the user’s personal profile. Alternatively, the user may proactively create and/or modify the user's personal profile. The user may select program type preferences from a list of program types. Likewise, the user may select sub-category and general category preferences from lists of sub-categories and general categories)
Regarding dependents claim 54, Grimes, Volk, Tomcat and Outlook2003 discloses all the features with respect to claim 18 as outlined above.
Grimes teaches: displaying identifying information associated with at least a subset of the feed content items in the list at a given time. (Grimes − [0049] In one embodiment, double-clicking on a category button 114 will cause the dynamic GUI 110 to switch to a specific category menu 130 that corresponds to the double-clicked category button 114.)
Regarding dependents claim 55, Grimes, Volk, Tomcat and Outlook2003 discloses all the features with respect to claim 18 as outlined above.
Grimes teaches: wherein the first affordance is a button, menu or link. (Grimes − [0046] The user may select any combination of one or more of the available sources by clicking on the source buttons 116. The categories 114 and sources 116 selected may be toggled and more or less may be selected at any time.)
Regarding dependents claim 56, Grimes, Volk, Tomcat and Outlook2003 discloses all the features with respect to claim 18 as outlined above.
Grimes teaches: wherein the operations comprising sorting the feed content items chronologically or reverse chronologically by publication date and time. (Grimes − [0058] For example, the program lists may be sorted in alphabetical order or in chronological order.)
Regarding dependents claim 57, Grimes, Volk, Tomcat and Outlook2003 discloses all the features with respect to claim 18 as outlined above.
Grimes teaches: comprising removing a selected feed content item from the list when the user selects the feed content item. (Grimes − [0045] FIG. 7 sets forth an exemplary graphic user interface 700 presenting indicia for content items of a blog feed 702 oriented by groups with common traits. This shows a filter region 704 presenting selectable indicia for content grouped by ten traits. The user interface shows four groups oriented by date: today indicia 706; yesterday indicia 708; last seven days indicia 710; and this month indicia 712. The user interface shows two groups oriented by category (here previously user-defined categories): personal indicia 714; and technology indicia 716. Also, the user interface shows four groups oriented by their enclosures: video indicia 718; music indicia 720; picture indicia 722; and other indicia 724. Presenting content items grouped by common traits enables a user to easily navigate through content items.)
Regarding independents claim 58, Grimes teaches: A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising: 
presenting a list of feed content items that were received from a plurality of content feed sources; (Grimes − [0045] FIG. 5, The now menu 112 further comprises an “all” button that if highlighted will display program titles 76 of all content available from the selected buttons 116.
in response to a user selection of a particular feed content item from a particular content feed source in the list of feed content items, (Grimes − [0049-0050] Fig. 5 and 6 displays a list of available feeds in element 130. Double-clicking on the program title 76 (a content feed title), may cause the program to be displayed (e.g., in a screen on the display device 50.)
a gallery feature in which information about each selected feed content item is presented along with additional feed content items that satisfy predetermined criteria with respect to the selected feed content item, (Grimes − Fig. 4 and 5, [0036] An example program nugget 74 is seen in FIG. 4. The program nugget 74 shown includes various information and data related to a corresponding program. For example, this information and data may comprise a program classification 82. [0063-0069] FIG. 8 is a flowchart illustrating an exemplary method 150 of personalized content management. Filtering the content with one or more content categories 156 preferably comprises the personalized content manager 45 filtering the received content based on received filtering input related to category. For example, the filtering step 156 may include the personalized content manager 45 comparing user selected or default categories to program nugget category data (e.g., program classification 82, program category names 84, and/or program sub-category names 86) found in the received content's program nuggets 74. If the user selected or default category(ies) matches the program nugget category data of certain content (e.g., a program), then the certain content is not filtered out.)
then presenting a full version of the particular feed content item from the particular content feed source in a gallery region without presenting, in the gallery Grimes − [0049-0050] Double clicking on the program title 76 (a content feed title), may cause the program to be displayed (e.g., in a screen on the display device 50))
then presenting, in the gallery region, information about the particular feed content item, and particular, additional feed content items that satisfy predetermined criteria with respect to the particular feed content item, comprising, (Grimes − [0051] Referring again to FIGS. 5 and 6, the dynamic GUI 110 also comprises a "Text Specific" data field 134. The Text Specific data field 134 allows the user to further refine the displayed program list. For example, if the user wanted to locate Philadelphia Flyers.RTM. hockey games, it would enter "Philadelphia Flyers" in the Text Specific data field 134 and click the Search button 128. The resultant search will cause the dynamic GUI 110 to display a program list with program titles 76 of programs that had only Philadelphia Flyers.RTM.)
and, (iii) when the particular feed content item includes a link to content but does not include any other content itself, presenting information corresponding to the particular feed content item and additional feed content items in the list of feed content items that are from other feed content sources. (Grimes − [0051] Referring again to FIGS. 5 and 6, the dynamic GUI 110 also comprises a "Text Specific" data field 134. The Text Specific data field 134 allows the user to further refine the displayed program list. For example, if the user wanted to locate Philadelphia Flyers.RTM. hockey games, it would enter "Philadelphia Flyers" in the Text Specific data field 134 and click the Search button 128. The resultant search will cause the dynamic GUI 110 to display a program list with program titles 76 of programs that had only Philadelphia Flyers.RTM. This extended information preferably includes a program description and a hotlink or hyperlink that provides direct access for retrieval and display or recording (caching) of the content. The other feed sources are different Philadelphia Flyers programs in the program list.)
Grimes continue teach selecting feed content item and displaying the full version of the feed content item (Grimes – [0049-0050]) does not explicitly teaches: after presenting the full version of the particular feed content item in the gallery region, (i) when the particular feed content item is an image, presenting a thumbnail image of the particular feed content item from the particular content feed source and thumbnail images of additional feed content items in the list of feed content items that are from other feed content sources, (ii) when the particular feed content item is a video recording or an audio recording, presenting a playlist of video or audio clips of the particular feed content item and additional feed content items in the list of feed content items that are from other feed content sources,
However, Volk teaches: after presenting the full version of the particular feed content item in the gallery region, (i) when the particular feed content item is an image, presenting a thumbnail image of the particular feed content item from the particular content feed source and thumbnail images of additional feed content items in the list of feed content items that are from other feed content sources, (Volk − [0106] FIG. 8 illustrates the interface when a show has been selected in region 701. The title of the show is displayed in region 801 and thumbnails of available episodes are shown in regions 802-803
(ii) when the particular feed content item is a video recording or an audio recording, presenting a playlist of video or audio clips of the particular feed content item and additional feed content items in the list of feed content items that are from other feed content sources, (Volk − [0015] In another embodiment, a playlist is created by compiling a data file that contains one or more sequentially placed unique identifiers that identify one or more pieces of content; and allowing the user to access the content out of sequence. [0111] In another embodiment of the invention, it is possible to create playlists related to user preferences. These lists can be either automatically generated based on content provider relationships, or editorially. [0137-0140] For example, a playlist may be automatically generated based on the most popular clips that have been viewed recently or clips that were uploaded onto the system on a certain date or clips as grouped based on any other information or metadata associated therewith. Alternatively, content from a certain category may be automatically grouped into a playlist and when the category is chosen, the playlist will begin to play. One interface used in connection with playlists will now be discussed in reference to FIG. 15.)
Accordingly, it would have been obvious to one or ordinary skill in the art at the time of the invention to have combined Grimes and Volk to obtained a method for organizing and grouping RSS feeds. The method allows multiple feed to be group and organized according to other related content in regards to the feeds metadata. Grimes and Volk are analogous art of solving the problem for grouping and presenting feeds in a simplified form. The motivation to combine allows a friendly experience to the user of displaying multiple feeds in a simplified form.
Grimes and Volk continue to teach toolbars and menu list/items for selecting functions and features in a user interface but does not explicitly teaches: determining that the user has enabled, through a subsequent selection of the user interface control, the gallery feature,
However, Tomcat teaches: determining that the user has enabled, through a subsequent selection of the user interface control, the gallery feature, (Tomcat – [0177] FIG. 29 is a detailed view of toolbar 196. [0205] Selecting the button 402 provides a display such as that shown in area 192 of FIG. 22. Selecting button 402 is consider enabling the grid feature.)
Accordingly, it would have been obvious to one or ordinary skill in the art at the time of the invention to have combined Grimes, Volk and Tomcat to obtained a method for organizing and grouping digital content. Adding the teaching of Tomcat to include a toolbar menu for switching how media content is viewed under the rationale of “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results”. The ability to apply the known technique being well known within the skill of an ordinary practitioner of graphical user interface art, the results being clearly predictable and having a reasonable expectation of success.
Grimes and Volk 
determining that a user has previously disabled, through a user selection of a user interface control, a gallery feature (Outlook2003 – [page 2] Open view menu, choosing Reading Pane. The reading pane mode is off (disable), turn on the reading pane mode by selecting Right or Bottom.)
then removing the full version of the particular feed content item from presentation in the gallery region, (Outlook2003 – [page 2] Open view menu, choosing Reading Pane. Turning the reading Pane from (Right or Bottom) to Off to remove the reading pane view to disabled.)
Accordingly, it would have been obvious to one or ordinary skill in the art at the time of the invention to have combined Grimes, Volk, Tomcat and Outlook2003 to obtained a method for organizing and grouping digital content. Adding the teaching of Outlook2003 to include a toolbar menu for switching how media content is viewed under the rationale of “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results”. The ability to apply the known technique being well known within the skill of an ordinary practitioner of graphical user interface art, the results being clearly predictable and having a reasonable expectation of success.
Regarding dependents claim 59, Grimes, Volk, Tomcat and Outlook2003 discloses all the features with respect to claim 58 as outlined above.
Grimes teaches: receiving instructions, through a first affordance presented by the client system, to create a user-specified filter or label to be applied against one or more select content feed sources of the plurality of content feed sources or one or more select feed content items of the list of feed content items; (Grimes − [0054-0055] The dynamic GUIs 110 automatically sorted in order of preferences according to an analysis of historical usage accrued in the user’s personal profile (i.e., user profile). The content delivery system 10 preferably tracks the user’s viewing decisions or habits in order to create the user’s personal profile. Alternatively, the user may proactively create and/or modify the user's personal profile. The user may select program type preferences from a list of program types. Likewise, the user may select sub-category and general category preferences from lists of sub-categories and general categories)
applying the user-specified filter thereby removing from inclusion in the list of feed content items, one or more feed content items from the plurality of content feed sources. (Grimes − [0063] FIG. 8 is a flowchart illustrating an exemplary method 150 of personalized content management, preferably performed by the personalized content manager 45, as described above. As shown, the method 150 comprises the steps of: broadband content 152; receiving filtering input 154; filtering the content with one or more content categories 156; filtering the content with one or more content sources 158; sorting the filtered content with the user profile 160; generating a personalized content management interface screen that includes a list of titles of the filtered and sorted content 162; and, determining if user filtering input is received 164, whereby steps 156-164 are repeated if user filtering input is received.)
Regarding dependents claim 60, Grimes, Volk, Tomcat and Outlook2003 discloses all the features with respect to claim 58 as outlined above.
Grimes teaches: obtaining, through a second affordance presented by the client system, a definition of a content feed source in the plurality of content feed sources. (Grimes − [0054-0055] The dynamic GUIs 110 automatically sorted in order of preferences according to an analysis of historical usage accrued in the user’s personal profile (i.e., user profile). The content delivery system 10 preferably tracks the user’s viewing decisions or habits in order to create the user’s personal profile. Alternatively, the user may proactively create and/or modify the user's personal profile. The user may select program type preferences from a list of program types. Likewise, the user may select sub-category and general category preferences from lists of sub-categories and general categories)
Regarding dependents claim 61, Grimes, Volk, Tomcat and Outlook2003 discloses all the features with respect to claim 58 as outlined above.
Grimes teaches: displaying identifying information associated with at least a subset of the feed content items in the list at a given time. (Grimes − [0049] In one embodiment, double-clicking on a category button 114 will cause the dynamic GUI 110 to switch to a specific category menu 130 that corresponds to the double-clicked category button 114.)
Regarding dependents claim 62, Grimes, Volk, Tomcat and Outlook2003 discloses all the features with respect to claim 58 as outlined above.
Grimes teaches: wherein the first affordance is a button, menu or link. (Grimes − [0046] The user may select any combination of one or more of the available sources by clicking on the source buttons 116. The categories 114 and sources 116 selected may be toggled and more or less may be selected at any time.)
Regarding dependents claim 63, Grimes, Volk, Tomcat and Outlook2003 
Grimes teaches: wherein the operations comprising sorting the feed content items chronologically or reverse chronologically by publication date and time. (Grimes − [0058] For example, the program lists may be sorted in alphabetical order or in chronological order.)
Regarding dependents claim 64, Grimes, Volk, Tomcat and Outlook2003 discloses all the features with respect to claim 58 as outlined above.
Grimes teaches: comprising removing a selected feed content item from the list when the user selects the feed content item. (Grimes − [0045] FIG. 7 sets forth an exemplary graphic user interface 700 presenting indicia for content items of a blog feed 702 oriented by groups with common traits. This shows a filter region 704 presenting selectable indicia for content grouped by ten traits. The user interface shows four groups oriented by date: today indicia 706; yesterday indicia 708; last seven days indicia 710; and this month indicia 712. The user interface shows two groups oriented by category (here previously user-defined categories): personal indicia 714; and technology indicia 716. Also, the user interface shows four groups oriented by their enclosures: video indicia 718; music indicia 720; picture indicia 722; and other indicia 724. Presenting content items grouped by common traits enables a user to easily navigate through content items.)
Regarding independents claim 65, Grimes teaches: A system comprising: 
one or more computers; and one or more computer memory devices interoperable coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing instructions, that when executed by the one or more computers, perform operations comprising: (Grimes − [0027] The user machine 40 illustrates in Fig. 3A typical components of a user machine. Memory 42, a processor 46. [0034] The computer-readable media may include instructions for controlling a computer system, such as user machine 40 and server 58, to perform a particular method or implementation.)
presenting a list of feed content items that were received from a plurality of content feed sources; (Grimes − [0045] FIG. 5, The now menu 112 further comprises an “all” button that if highlighted will display program titles 76 of all content available from the selected buttons 116.)
in response to a user selection of a particular feed content item from a particular content feed source in the list of feed content items, (Grimes − [0049-0050] Fig. 5 and 6 displays a list of available feeds in element 130. Double-clicking on the program title 76 (a content feed title), may cause the program to be displayed (e.g., in a screen on the display device 50.)
a gallery feature in which information about each selected feed content item is presented along with additional feed content items that satisfy predetermined criteria with respect to the selected feed content item, (Grimes − Fig. 4 and 5, [0036] An example program nugget 74 is seen in FIG. 4. The program nugget 74 shown includes various information and data related to a corresponding program. For example, this information and data may comprise a program classification 82. [0063-0069] FIG. 8 is a flowchart illustrating an exemplary method 150 of personalized content management. Filtering the content with one or more content categories 156 preferably comprises the personalized content manager 45 filtering the received content based on received filtering input related to category. For example, the filtering step 156 may include the personalized content manager 45 comparing user selected or default categories to program nugget category data (e.g., program classification 82, program category names 84, and/or program sub-category names 86) found in the received content's program nuggets 74. If the user selected or default category(ies) matches the program nugget category data of certain content (e.g., a program), then the certain content is not filtered out.)
then presenting a full version of the particular feed content item from the particular content feed source in a gallery region without presenting, in the gallery region, other feed content items that satisfy the predetermined criteria with respect to the particular feed content item; (Grimes − [0049-0050] Double clicking on the program title 76 (a content feed title), may cause the program to be displayed (e.g., in a screen on the display device 50))
then presenting, in the gallery region, information about the particular feed content item, and particular, additional feed content items that satisfy predetermined criteria with respect to the particular feed content item, comprising, (Grimes − [0051] Referring again to FIGS. 5 and 6, the dynamic GUI 110 also comprises a "Text Specific" data field 134. The Text Specific data field 134 allows the user to further refine the displayed program list. For example, if the user wanted to locate Philadelphia Flyers.RTM. hockey games, it would enter "Philadelphia Flyers" in the Text Specific data field 134 and click the Search button 128. The resultant search will cause the dynamic GUI 110 to display a program list with program titles 76 of programs that had only Philadelphia Flyers.RTM.
and, (iii) when the particular feed content item includes a link to content but does not include any other content itself, presenting information corresponding to the particular feed content item and additional feed content items in the list of feed content items that are from other feed content sources. (Grimes − [0051] Referring again to FIGS. 5 and 6, the dynamic GUI 110 also comprises a "Text Specific" data field 134. The Text Specific data field 134 allows the user to further refine the displayed program list. For example, if the user wanted to locate Philadelphia Flyers.RTM. hockey games, it would enter "Philadelphia Flyers" in the Text Specific data field 134 and click the Search button 128. The resultant search will cause the dynamic GUI 110 to display a program list with program titles 76 of programs that had only Philadelphia Flyers.RTM. This extended information preferably includes a program description and a hotlink or hyperlink that provides direct access for retrieval and display or recording (caching) of the content. The other feed sources are different Philadelphia Flyers programs in the program list.)
Grimes continue teach selecting feed content item and displaying the full version of the feed content item (Grimes – [0049-0050]) does not explicitly teaches: after presenting the full version of the particular feed content item in the gallery region, (i) when the particular feed content item is an image, presenting a thumbnail image of the particular feed content item from the particular content feed source and thumbnail images of additional feed content items in the list of feed content items that are from other feed content sources, (ii) when the particular feed content item is a video recording or an audio recording, presenting a playlist of video or audio clips of the 
However, Volk teaches: after presenting the full version of the particular feed content item in the gallery region, (i) when the particular feed content item is an image, presenting a thumbnail image of the particular feed content item from the particular content feed source and thumbnail images of additional feed content items in the list of feed content items that are from other feed content sources, (Volk − [0106] FIG. 8 illustrates the interface when a show has been selected in region 701. The title of the show is displayed in region 801 and thumbnails of available episodes are shown in regions 802-803.)
(ii) when the particular feed content item is a video recording or an audio recording, presenting a playlist of video or audio clips of the particular feed content item and additional feed content items in the list of feed content items that are from other feed content sources, (Volk − [0015] In another embodiment, a playlist is created by compiling a data file that contains one or more sequentially placed unique identifiers that identify one or more pieces of content; and allowing the user to access the content out of sequence. [0111] In another embodiment of the invention, it is possible to create playlists related to user preferences. These lists can be either automatically generated based on content provider relationships, or editorially. [0137-0140] For example, a playlist may be automatically generated based on the most popular clips that have been viewed recently or clips that were uploaded onto the system on a certain date or clips as grouped based on any other information or metadata associated therewith. Alternatively, content from a certain category may be automatically grouped into a playlist and when the category is chosen, the playlist will begin to play. One interface used in connection with playlists will now be discussed in reference to FIG. 15.)
Accordingly, it would have been obvious to one or ordinary skill in the art at the time of the invention to have combined Grimes and Volk to obtained a method for organizing and grouping RSS feeds. The method allows multiple feed to be group and organized according to other related content in regards to the feeds metadata. Grimes and Volk are analogous art of solving the problem for grouping and presenting feeds in a simplified form. The motivation to combine allows a friendly experience to the user of displaying multiple feeds in a simplified form.
Grimes and Volk continue to teach toolbars and menu list/items for selecting functions and features in a user interface but does not explicitly teaches: determining that the user has enabled, through a subsequent selection of the user interface control, the gallery feature,
However, Tomcat teaches: determining that the user has enabled, through a subsequent selection of the user interface control, the gallery feature, (Tomcat – [0177] FIG. 29 is a detailed view of toolbar 196. [0205] Selecting the button 402 provides a display such as that shown in area 192 of FIG. 22. Selecting button 402 is consider enabling the grid feature.)
Grimes and Volk 
However, Outlook2003 teaches: determining that a user has previously disabled, through a user selection of a user interface control, a gallery feature(Outlook2003 – [page 2] Open view menu, choosing Reading Pane. The reading pane mode is off (disable), turn on the reading pane mode by selecting Right or Bottom.)
then removing the full version of the particular feed content item from presentation in the gallery region, (Outlook2003 – [page 2] Open view menu, choosing Reading Pane. Turning the reading Pane from (Right or Bottom) to Off to remove the reading pane view to disabled.)
Accordingly, it would have been obvious to one or ordinary skill in the art at the time of the invention to have combined Grimes, Volk, Tomcat and Outlook2003 to obtained a method for organizing and grouping digital content. Adding the teaching of Outlook2003 to include a toolbar menu for switching how media content is viewed under the rationale of “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results”. The ability to apply the known technique being well known within the skill of an ordinary practitioner of graphical user interface art, the results being clearly predictable and having a reasonable expectation of success.
Regarding dependents claim 66, Grimes, Volk, Tomcat and Outlook2003 discloses all the features with respect to claim 65 as outlined above.
Grimes teaches: receiving instructions, through a first affordance presented by the client system, to create a user-specified filter or label to be applied against one or more select content feed sources of the plurality of content feed sources or one or more Grimes − [0054-0055] The dynamic GUIs 110 automatically sorted in order of preferences according to an analysis of historical usage accrued in the user’s personal profile (i.e., user profile). The content delivery system 10 preferably tracks the user’s viewing decisions or habits in order to create the user’s personal profile. Alternatively, the user may proactively create and/or modify the user's personal profile. The user may select program type preferences from a list of program types. Likewise, the user may select sub-category and general category preferences from lists of sub-categories and general categories)
applying the user-specified filter thereby removing from inclusion in the list of feed content items, one or more feed content items from the plurality of content feed sources. (Grimes − [0063] FIG. 8 is a flowchart illustrating an exemplary method 150 of personalized content management, preferably performed by the personalized content manager 45, as described above. As shown, the method 150 comprises the steps of: broadband content 152; receiving filtering input 154; filtering the content with one or more content categories 156; filtering the content with one or more content sources 158; sorting the filtered content with the user profile 160; generating a personalized content management interface screen that includes a list of titles of the filtered and sorted content 162; and, determining if user filtering input is received 164, whereby steps 156-164 are repeated if user filtering input is received.)
Regarding dependents claim 67, Grimes, Volk, Tomcat and Outlook2003 discloses all the features with respect to claim 65 as outlined above.
Grimes teaches: obtaining, through a second affordance presented by the client system, a definition of a content feed source in the plurality of content feed sources. (Grimes − [0054-0055] The dynamic GUIs 110 automatically sorted in order of preferences according to an analysis of historical usage accrued in the user’s personal profile (i.e., user profile). The content delivery system 10 preferably tracks the user’s viewing decisions or habits in order to create the user’s personal profile. Alternatively, the user may proactively create and/or modify the user's personal profile. The user may select program type preferences from a list of program types. Likewise, the user may select sub-category and general category preferences from lists of sub-categories and general categories)
Regarding dependents claim 68, Grimes, Volk, Tomcat and Outlook2003 discloses all the features with respect to claim 65 as outlined above.
Grimes teaches: displaying identifying information associated with at least a subset of the feed content items in the list at a given time. (Grimes − [0049] In one embodiment, double-clicking on a category button 114 will cause the dynamic GUI 110 to switch to a specific category menu 130 that corresponds to the double-clicked category button 114.)
Regarding dependents claim 69, Grimes, Volk, Tomcat and Outlook2003 discloses all the features with respect to claim 65 as outlined above.
Grimes teaches: wherein the first affordance is a button, menu or link. (Grimes − [0046] The user may select any combination of one or more of the available sources by clicking on the source buttons 116. The categories 114 and sources 116 selected may be toggled and more or less may be selected at any time.)
Regarding dependents claim 70, Grimes, Volk, Tomcat and Outlook2003 
Grimes teaches: wherein the operations comprising sorting the feed content items chronologically or reverse chronologically by publication date and time. (Grimes − [0058] For example, the program lists may be sorted in alphabetical order or in chronological order.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395.  The examiner can normally be reached on Monday-Friday 9 am-5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL E BARNES JR/Examiner, Art Unit 2177    

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177